DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/28/2022 has been entered. Applicant has amended claims 1, 5, 6, and 9. No new claims have been added. Applicant has canceled claims 2-3. Claims 1 and 4-9 are currently pending in the instant application. Applicant’s amendments have overcome each claim objection previously set forth in the Non-Final Office Action mailed 02/01/2022.
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 04/28/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-9 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The subject matter of the independent claim in the amendment submitted on 04/28/2022, could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of wherein a mirror is formed on the one surface, the mirror being configured to reflect an optical signal emitted from the light emitting device, to cause the optical signal to be incident on one end of the optical fiber via the first filler; and the first filler comprises an optically transparent material having a refractive index equivalent to a refractive index of the optical fiber.
	The closest relevant art is JP2002299648A to Fujieda et al., which discloses in Fig. 7 an optical module comprising: a light emitting device (Fig. 7 – LD 6); an electronic part configured to drive the light emitting device (Fig. 7 - transmission circuit 7); a substrate with the light emitting device and the electronic part implemented on one surface of the substrate (Fig. 7 - circuit board 8); a first case fixed to the one surface of the substrate to cover the light emitting device and the electronic part (Fig. 7 – element 12; page 12 – the main part such as the LD portion that is the source of electromagnetic waves and the connection portion between the LD and each element is covered with a metal cover); a third case accommodating the substrate and the second case inside (Fig. 7 – casing 10), but Fujieda et al. does not teach the features discussed above as recited in the independent claims.
	The second closest relevant art is U.S. Patent No. 6,019,523 to Honmou, which discloses an optical fiber (5) having one end side held by the one surface of the substrate (2); wherein a mirror is formed on the one surface (11), the mirror being configured to reflect an optical signal emitted, to cause the optical signal to be incident on one end of the optical fiber via the first filler (8); and the first filler comprises an optically transparent material (8), but Honmou does not teach the features discussed above as recited in the independent claims.
	The third closest relevant art in U.S. Publication No. 2015/0087092 to Goto, which discloses an optical fiber (220) having one end side held by the one surface of the substrate (110); wherein a mirror is formed on the one surface (212), the mirror being configured to reflect an optical signal emitted from the light emitting device(Fig. 2- 120; [0027]- or example, optical element 120 may include a light-emitting element such as a surface-emitting semiconductor laser and an LED (light-emitting diode)), but Goto does not teach the features discussed above as recited in the independent claims.
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1, and therefore the claimed invention was not obvious before the effective filing date. An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. Any combination of the prior art of record, made to meet the current limitations of the configuration of the optical module, would only be done so with impermissible hindsight. The dependent claims are in the state of allowance due to depending from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795